UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-34221 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 86-0845127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (520)747-6600 Securities registered pursuant to Section12(b) of the Act: Title of each Class Name of each exchange on which registered Common Stock, $0.001 par value per share The NASDAQ Global Select Market Preferred Stock Purchase Rights The NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
